Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-12-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claim 12, line 1,
		---:--- should be inserted after the word “comprising”

Claim 13, line 1,
	“13” should be changed to ---12---

Appropriate correction is required.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amini (US 9,351,338 B2) in view of Noguchi (JP 2014/075725 A).

Regarding claim 1. 
Amini (US 9,351,338 B2) discloses a method for operating a radio system {Amini: Access Point 100-Fig.1} comprising: 
configuring a first antenna of a plurality of antennas {Amini: antennas-Fig.1} in a wireless device to operate in a configured mode of a plurality of modes {Amini: Each of the communication modules 115a-c may contain two or more antennas. Filtering performed at the processor and/or at the communication modules may facilitate reception and/or transmission on each antenna of the communication modules, col.3, lines 28-32}, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz a-c; processor 105-Fig.1 may also be in communication with several communication modules 115a-c for 2.4 GHz 115a and 5 GHz 115c communication (e.g. third mode of both 2.4 GHz and 5 GHz as claimed); some modules 115b may be switchable between 2.4 GHz and 5 GHz (e.g. first mode of 2.4 GHz or second mode  of 5GHz as claimed), col.3, lines 16-29}; and 
operating a first radio of a plurality of radios {Amini: radios 115-Fig.1} connected to the first antenna in the configured mode of the first antenna.
Amini does not explicitly disclose (1) 2.4GHz band and 5GHz band as a quarter wave and a half wave. 
	However, in the same field of endeavor, 	Noguchi (JP 2014/075725 A) discloses an antenna system 700-Fig.9 used in a wireless LAN, the antenna system  is a dual band antenna system that resonates with respect to two typed of radio waves having frequencies of 2.4 GHz and 5 GHz, wherein a quarter wavelength of a radio wave having a frequency of 2.4 GHz and a half wavelength of a radio having a frequency of 5 GHz {Noguchi: highlight in gray section on page 8 showing “a quarter wavelength of a radio wave having a frequency of 2.4GHz and a half wavelength of a radio wave having a frequency of 5GHz”}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Noguchi’s teaching to Amini’s system with the motivation being to provide “antenna system having a diversity function capable of achieving higher directivity {Noguchi: Abstract, page 3, lines 6-7 & page 5, lines 1-12}. 

Regarding Claim 10. The method of claim 1, wherein the wireless device is a wireless access point {Amini: Access Point 100-Fig.1}.

Claims 1-6, 8-9, 12-16 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Noguchi (JP 2014/075725 A).

Regarding Claim 1. 
Lee (US 9,331,835 B1) discloses A method for operating a radio system {Lee: RF Front-End Circuitry 100-Fig.1} comprising: 
configuring a first antenna of a plurality of antennas {Lee: Dual Band antenna 101 in Fig.1} in a wireless device to operate in a configured mode of a plurality of modes {Lee: a plurality modes comprise of 2.4GHz mode, 5GHz mode, or both, Fig.1 & col.3, lines 34-39, emphasis added}, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band {Lee: The RF front-end circuitry 100 includes a dual-band WLAN RF transceiver 120 for communications on the two Wi-Fi® bands, 2.4 GHz and 5 GHz. The dual-band WLAN RF transceiver 120 allows an electronic device to exchange data or connection to the Internet wireless using radio waves in the WLAN bands (2.4 GHz band, 5 GHz band) via the first dual-band WLAN antenna 101}; and 
operating a first radio {Lee: 5GHz WLAN channel 121-Fig.1} of a plurality of radios {Lee: 5GHz WLAN channel 121-Fig.1, 2.4GHz WLAN channel 123-Fig.1, 5GHz a plurality modes comprise of 2.4GHz mode, 5GHz mode, or both, Fig.1 & col.3, lines 34-39, emphasis added}.
Lee does not explicitly disclose (1) radio waves in WLAN bands (2.4GHz band, 5GHz band) as a quarter wave and a half wave. 
	However, in the same field of endeavor, 	Noguchi (JP 2014/075725 A) discloses an antenna system 700-Fig.9 used in a wireless LAN, the antenna system  is a dual band antenna system that resonates with respect to two typed of radio waves having frequencies of 2.4 GHz and 5 GHz, wherein a quarter wavelength of a radio wave having a frequency of 2.4 GHz and a half wavelength of a radio having a frequency of 5 GHz {Noguchi: highlight in gray section on page 8 showing “a quarter wavelength of a radio wave having a frequency of 2.4GHz and a half wavelength of a radio wave having a frequency of 5GHz”}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Noguchi’s teaching to Lee’s system with the motivation being to provide “antenna system having a diversity function capable of achieving higher directivity {Noguchi: Abstract, page 3, lines 6-7 & page 5, lines 1-12}. 

Regarding Claim 2. With the same reasons as set forth in the method of claim 1, further comprising reconfiguring the first antenna from the configured mode to a different mode of the plurality of modes {Lee: The RF front-end circuitry 100 includes a dual-band WLAN RF transceiver 120 for communications on the two Wi-Fi® bands, 2.4 waves in the WLAN bands (2.4 GHz band, 5 GHz band) via the first dual-band WLAN antenna 101, the second dual-band WLAN antenna 103, or both, by switching from/to one mode (e.g. 2.4GHz) to another mode (e.g. 5GHz), the antenna 101-Fig.1 being reconfigured from/to one mode (e.g. 2.4GHz) to another mode (e.g. 5GHz), emphasis added}.

Regarding Claim 3. With the same reasons as set forth in the method of claim 1, further comprising configuring a second antenna {Lee: col.1, lines 64-66 wherein RF front end circuitry includes multiple antennas} of the plurality of antennas to operate in a second configured mode of the plurality of modes {Lee: a second antenna 103-Fig.1 being configured to one of the modes, e.g. 2.4GHz or 5GHz}; and operating a second radio {Lee: WLAN 2.4GHz/5GHz Diplexer 104-Fig.1} of the plurality of radios connected to the second antenna {Lee: dual band WLAN Antenna 103-Fig.1} in the second configured mode {e.g. 2.4GHz or 5GHz, Fig.1} of the second antenna {Lee: dual band WLAN Antenna 103-Fig.1}.

Regarding Claim 4. With the same reasons as set forth in the method of claim 3, wherein the second configured mode is different from the configured mode {Lee: 5GHz is the second mode, which is different from the configured mode, e.g. 2.4GHz, dual band transceiver 120-Fig.1 is capable to transmit in 2.4GHz and 5GHz band/modes, emphasis added}.

Regarding Claim 5. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed electronically via settings {Lee: transceiver is configured to transmit radio waves in 2.4GHz, 5GHz, or both, col.3, lines 34-39} in a terminating network {Lee: RF Front End Circuitry 900-Fig.10 communicating with item providing system 1020-Fig.10 or user device 1034-Fig.10, col.14, lines 28-43} and a matching network {Lee: e.g., wherein the item providing system 1020-Fig.10 in a terminating network 1006-Fig.10, or wherein the user device 1034-Fig.10 in a wireless ad-hoc (peer-to-peer) network, col.14, line 28-col.15, line 7}{Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, emphasis added}

Regarding Claim 6. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed by tuning components connected to the first antenna {Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver 5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, emphasis added}.

Regarding Claim 8. With the same reasons as set forth in the method of claim 1, wherein the configuring is performed by tuning components connected to the first antenna and based on a fact the 2.4 GHz band and the 5 GHz band are approximately 2X in frequency  {Lee: the dual band WLAN transceiver 120-Fig.1 allows an electronic device to exchange data or connection to the Internet Wireless using radio waves in the WLAN bands (2.4GHz, 5GHz) via the first dual band antenna 101-Fig.1 or the second dual band antenna 103-Fig.1, or both, col.3, lines 34-51; in other words, the transceiver configured its components (e.g., WLAN channels 121 & 123, diplexer 101 in Fig.1) by selecting “5GHz WLAN channel 121 which coupled to port 131 of a WLAN 2.4/5GHz diplexer 102” to transmit 5GHz radio waves”, and selecting “a 2.4GHz WLAN channel 123 coupled to a second port 132 of the diplexer 102” to transmit 2.4GHz radio waves to Internet Wireless, wherein the 5GHz channel having “approximately 2x frequency” of the 2.4GHz channel, emphasis added}.

Regarding Claim 9. The method of claim 1, wherein the configuring is performed for any of i) diversity, ii) Multiple-Input and Multiple-Output (MIMO) dimension, and iii) antenna pattern {Lee: RF front-end circuitry 100-Fig.1 coupled to four antennas 101-107 

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 1.
A radio system comprising: (corrected emphasis) 
a plurality of antennas in a wireless device each configured to operate in a mode of a plurality of modes, wherein the plurality of modes include a first mode of operating as a quarter wave for operation in a 2.4 GHz band, a second mode of operating as a half wave for operation in a 5 GHz band, and a third mode of operating simultaneous as a half wave and a quarter wave for operation in both the 2.4 GHz band and the 5 GHz band; and 
a plurality of radios configured to connect to the plurality of antennas, wherein a first antenna of the plurality of antennas is configured to operate in a configured mode of the plurality of modes, and wherein a first radio of the plurality of radios connected to the first antenna is configured to operate in the configured mode of the first antenna.

Regarding Claim 13. The radio system of claim 12 (corrected emphasis), wherein the first antenna is reconfigured from the configured mode to a different mode of the plurality of modes via settings.
-Claim 13 is rejected with the same reasons as set forth in claims 1-2 & 12.  Note that the settings comprises the 2.4GHz mode, the 5GHz mode, or both, emphasis added.

Regarding Claim 14. The radio system of claim 13, wherein the second antenna is configured in a mode of the plurality of modes that is different from the configured mode.
-Claim 14 is rejected with the same reasons as set forth in claims 1, 3-4 & 12-13.

Regarding Claim 15. The radio system of claim 13, wherein the first antenna is configured electronically via settings in a terminating network and a matching network.
-Claim 15 is rejected with the same reasons as set forth in claims 1, 5 & 12-13.

Regarding Claim 16. The radio system of claim 13, wherein the first antenna is configured by tuning components connected to the first antenna.
-Claim 16 is rejected with the same reasons as set forth in claims 1, 6 & 12-13.

Regarding Claim 18. The radio system of claim 13, wherein the first antenna is configured by tuning components connected to the first antenna and based on a fact the 2.4 GHz band and the 5 GHz band are approximately 2X in frequency.
-Claim 18 is rejected with the same reasons as set forth in claims 1, 8 & 12-13.

Regarding Claim 19. The radio system of claim 13, wherein the first antenna is configured for any of i) diversity, ii) Multiple-Input and Multiple-Output (MIMO) dimension, and iii) antenna pattern.
-Claim 19 is rejected with the same reasons as set forth in claims 1, 9 & 12-13.

Claim(s) 7, 11, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Noguchi (JP 2014/075725 A), as applied to claim 1 as above, and further in view of Amini (US 9,351,338 B2).

Regarding Claim 7. With the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the configuring is performed by setting a plurality of switches.
However, in the same field of endeavor, Amini (US 9,351,338 B2) discloses wherein the configuring is performed by setting a plurality of switches {Amini: RF switches 925a-925l in Fig.9 connecting to plurality of radios}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Amini’s teaching to Lee’s system with the motivation being to “provide for time division multiplexing of the antenna usage between the subchannels”{Amini: col.4, lines 55-57}.

Regarding Claim 11. With the same reasons as set forth in the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the plurality of antennas are connected to the plurality of radios via a plurality of switches.
Amini (US 9,351,338 B2) discloses wherein the plurality of antennas {Amini: antennas Fig.1} are connected to the plurality of radios {Amini: WLAN1 for 2.4GHz/5GHz 910a-Fig.9, WLAN1 910b-Fig.9 for 2GHz and WLAN1 910c-Fig.9 for 5GHz, col.4, lines 45-49, 61-66} via a plurality of switches {Amini: RF switches 925a-925l in Fig.9 connecting to plurality of radios}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Amini’s teaching to Lee’s system with the motivation being to “provide for time division multiplexing of the antenna usage between the subchannels”{Amini: col.4, lines 55-57}.

Regarding Claim 17. The radio system of claim 13, wherein the first antenna is configured by setting a plurality of switches.
-Claim 17 is rejected with the same reasons as set forth in claims 1, 7 & 12-13.

Regarding Claim 20. The radio system of claim 13, wherein the plurality of antennas are connected to the plurality of radios via a plurality of switches.
-Claim 20 is rejected with the same reasons as set forth in claims 1, 11 & 12-13.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,331,835 B1) in view of Noguchi (JP 2014/075725 A), as applied to claim 1 as above, and further in view of Yiu (US 2020/0045731 A1).

Regarding Claim 10. With the same reasons as set forth in the method of claim 1, Lee does not explicitly disclose wherein the wireless device is a wireless access point. 
	However, in the same field of endeavor, Yiu (US 2020/0045731 A1) wherein the wireless device is a wireless access point {Yiu: STA 100-Fig.1 is a wireless access point, ¶0023 & ¶0028}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Yiu’s teaching to Lee’s system with the motivation being to “support vastly different and sometime conflicting performance dimensions and services, and to provide for flexible resource allocations with respect to the waveform used to transmit data, waveform numerology, transmission bandwidth, and transmission duration”{Yiu: ¶0014}

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ly (US 2018/0132282 A1) discloses a  configurable new radio (NR) RACH procedure that may be executed by a UE and a base station. A first message can be transmitted, in an inactive or idle state, a on a physical random access channel, where the first message includes a random access preamble. A second message can be received on a downlink channel in response to the first message, where the second message includes a temporary cell radio network temporary identifier and an uplink grant for the user equipment. A request can be transmitted on an uplink channel based on the uplink grant. A common search space of a downlink control channel can be monitored, such as for an acknowledgement message or a negative acknowledgement 

Erceg (US 2013/0183911 A1) discloses a configurable antenna structure includes a plurality of switches, a plurality of antenna components, and a configuration module. The configuration module is operable to configure the plurality of switches and the plurality of antenna components into a first antenna for receiving a multiple frequency band multiple standard (MFBMS) signal. The configuration module continues processing by identify a signal component of interest of a plurality of signal components of interest within the MFBMS signal. The configuration module continues processing by configuring the plurality of switches and the plurality of antenna components into a second antenna {Fig.1}.

	Feher (US 2008/0181151 A1) discloses method, system and process for touch screen generated signals used in multiple communication systems and networks with reception and processing of Radio Frequency (RF) signal for generating processed location finder signal. Processing of input signal into time division multiple access (TDMA) processed filtered signal used in a cellular system and into orthogonal frequency division processed orthogonal frequency division multiplexed (OFDM) or orthogonal frequency division multiple access (OFDMA) signal used in a wireless local area network (WLAN) or a wide area network (WAN), wherein cellular system and WLAN, WAN are distinct systems and networks. Processing input signals into cross-correlated in-phase and quadrature-phase processed filtered signals for quadrature 

	Mattila (US 2009/0318087 A1) discloses a method for reducing interference at a radio receiver device caused by several radio transmitter devices, comprising the steps of detecting simultaneous operation of at least two radio transmitter devices and a radio receiver device, determining that said simultaneous operation of said transmitter devices causes interference through frequency intermodulation effects at said radio receiver device, and controlling at least one of said radio transmitter devices and/or said radio receiver device, in order to reduce said interference, and a device for reducing interference between a radio receiver device and several radio transmitter devices, comprising a detection component, adapted for detecting simultaneous operation of at least two radio transmitter devices and a radio receiver device, and for determining that said simultaneous operation of said transmitter devices causes interference through frequency intermodulation effects at said radio receiver device, and a controller responsive to said detection component, adapted for controlling at least one of said radio transmitter devices and/or said radio receiver device for reducing said interference {Figs.5-6}.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464